09-2864-pr(L), 09-2932-pr(Con)
Cole v. Goord



                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation "summary order"). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the twenty-sixth day of May, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          ROBERT A. KATZMANN ,
                               Circuit Judges,
          J. GARVAN MURTHA ,
                               District Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RONNIE COLE ,

                               Plaintiff-Appellant,

          v.                                                                               Nos.   09-2864-pr(L)
                                                                                                  09-2932-pr(Con)

GLENN GOORD , Commissioner of Corrections, BRIAN FISCHER,
Superintendent, LESTER N. WRIGHT , M.D., Chief Medical Examiner,
JOHN PERILLI, M.D., Facility Health Services Director, E. HANSEN ,
nurse administrator, J. GUTOWSKO , registered nurse, NELSON MUTHRA ,
physician’s assistant,




          *
          The Honorable J. Garvan Murtha, Senior Judge, of the United States District Court for the District of
Vermont, sitting by designation.
                                                                   1
                               Defendants-Appellees.**

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                  Ronnie Cole, pro se, Rome, NY.

FOR DEFENDANTS-APPELLEES:                                                 Susan H. Odessky, State of New York, Office
                                                                          of the Attorney General, New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Gerard E. Lynch, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

         Plaintiff-appellant Ronnie Cole (“plaintiff” or “Cole”), proceeding pro se, appeals from a
summary judgment entered in favor of defendants-appellees (“defendants”) on plaintiff’s 42 U.S.C.
§ 1983 claims and from an order denying his motion for reconsideration. Plaintiff alleged that
defendants acted with deliberate indifference to his serious medical needs in violation of the Eighth
Amendment by refusing to follow all of the recommendations of a urologist who examined him.
On appeal he argues that the differing medical opinions expressed by his doctors create a genuine
issue of material fact with respect to whether the ultimate course of treatment approved by prison
officials amounted to deliberate indifference to his serious medical needs. We assume the parties’
familiarity with the remaining factual and procedural history of the case.

        We find no error in the District Court’s comprehensive analysis of plaintiffs claims. The
District Court properly granted summary judgment to defendants and did not abuse its discretion in
denying plaintiff’s motion for reconsideration. Accordingly, we affirm the judgment1 of the District
Court substantially for the reasons stated in its thorough and careful orders entered April 30 and
May 27, 2009. See Cole v. Goord, No. 04 Civ. 8906, 2009 WL 1181295 (S.D.N.Y. Apr. 30, 2009)
(granting defendants’ motion for summary judgment); Cole v. Goord, No. 04 Civ. 8609, Docket Entry
No. 63 (S.D.N.Y. May 27, 2009) (denying plaintiff’s motion for reconsideration).




          **
               The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.

          1
            Because no separate judgment was entered in this matter, a separate judgment is deemed to have entered 150
days after the entry of the District Court’s dispositive order. See Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App. P. 4(a)(7)(A)(ii).

                                                                    2
                                         CONCLUSION

         We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED. Plaintiff’s motion to appear
at oral argument is DENIED.


                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 3